March 27, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         MAURICE SCHRUBEN, Appellant

NO. 14-11-00802-CV                      V.

                       MARY AGNES SCHRUBEN, Appellee
                            ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on August 23, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
MAURICE SCHRUBEN.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.